Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner thanks Applicant for the Response to Election / Restriction filed 6/8/2022,  electing Group A., without traverse. 
Information Disclosure Statement
The Information Disclosure Statements are being considered by the Examiner. 
Priority
Examiner acknowledges the claim(s) to benefit of Provisional Applications 62/638,300 (3/4/2018) and 62/638,944 (3/5/2018). 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the Drawings include photographs of the claimed invention which are capable of illustration by other medium such as ink drawing, but are illegible after scanning. The heavy shading of both the scanned photographs and reproduced 3D rendering make it difficult to view features of the invention. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
 Claim Objections
The claims objected to because of the following informalities:  
In claims 1 and 23, please amend “comprised of” to read “comprising:”.
In claim 5, please amend the limitation reading “wherein the removable power tool mounting adapter is removably attached the collar with the internally threaded bore”. There seems to be a missing word, such as “removably attached to the collar” or “with the collar”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 7, 13,  and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5, 8-12, 14, and 22 are rejected due to dependency from a rejected base claim.
Regarding claim 3, the limitation reciting “wherein one of the power tool coupling arrangements is comprised of a removable power tool mounting adapter removably attached to the rotary surface finishing implement” renders the claimed invention indefinite. It is unclear if this limitation is limiting one of the two antecedently established plurality of power coupling tool arrangements recited in parent claim 2, or if this is an additional third power tool coupling arrangement. This issue is exacerbated by further dependent claims narrowing the adapter structure to include, for example, ‘a quick-connect coupling mechanism engaging socket’ of claim 6. Claim 2, which claim 6 has dependency therefrom, also recites “a quick-connect clamp or twist-lock coupling arrangement’. Is the claim 6 limitation intended to narrow the claimed invention to the alternative ‘quick connect clamp’ of claim 2, provided that the alternative quick-connect clamp is also an adapter?  For the purposes of examination, Examiner is interpreting the claim limitation to narrow one of the coupling arrangements established in claim 2. 
Regarding claims 4, 7, and 13, the limitation reciting “wherein the one of the power tool coupling arrangements configured for removable mounting of the rotary surface finishing implement to a threaded arbor of a power tool” renders the scope of the claimed invention indefinite. As recited, the claim narrows the first power tool coupling arrangement recited in parent claim 2, but does not rely upon the same antecedently established “a threaded arbor of a power tool”. Examiner suggests amending the claim to reflect that Applicant intends to incorporate an additional coupling arrangement for a different arbor thread, or amending to recite “the threaded arbor of the power tool”. 
Regarding claim 21, the limitation reciting “a rotary power tool” renders the claimed invention indefinite. Claim 18, from which claim 21 depends, recites “a rotary power tool”. Although the language is functional, Examiner recommends amending the claims to enumerate the power tools, such as “a first rotary power tool” and “a second rotary power tool”, or amending claim 21 to recite “the rotary power tool” to rely antecedently. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 13-17, 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 5299391).
Regarding claim 1, Williams discloses a rotary surface finishing implement comprised of a power tool mounting arrangement adapted for mounting to rotary power tools having a plurality of different types and sizes of mounting arrangements (see Abstract disclosing an easy to use adapter assembly for a variety of tools of various sizes; see also Figures 1 and 2; see also Col. 3, lines 5-26 disclosing the kit with various sizes to adapt to the tool).  
Examiner’s Note: the recitation of “adapted for mounting to rotary power tools having a plurality of different types and sizes of mounting arrangements” is being interpreted as functional language and intended use of the rotary surface finishing implement, i.e. the scope of the claimed invention does not include the plural rotary power tools of different types and sizes of mounting arrangements. 
Regarding claim 2, Williams discloses the claimed invention as recited above, and further discloses wherein the power tool mounting arrangement comprises 
a plurality of power tool coupling arrangements (Col. 3, lines 1-14) with 
one of the power tool coupling arrangements (first member 18) configured for removable mounting of the rotary surface finishing implement to a threaded arbor (16) of a power tool (see power tool in Figure 1; wherein the first element 18 receives the drive shaft 16 in the threaded bore 24), and 
another one of the power tool coupling arrangements configured for removable mounting of the rotary surface finishing implement to a quick-connect clamp or twist-lock coupling arrangement (wherein compression washers 26 of the correct size are selected and placed over the shaft portion 20, wherein the hex nut 26 is placed into the socket of the lower compression washer so as the tool is accurately and securely clamped in position, see Col. 3, lines 44-63).  
Regarding claim 3, Williams discloses the claimed invention as recited above, and further discloses wherein one of the power tool coupling arrangements is comprised of a removable power tool mounting adapter removably attached to the rotary surface finishing implement (wherein the washer arrangement 26 comprises an upper and lower washer removably attached to the rotary surface finishing implement 12, and wherein there are two sets of washers 26 which may be selected depending on the size of the tool, i.e. an adapter; see Col. 3, lines 5-32).  
Regarding claim 4, Williams discloses the claimed invention as recited above, and further discloses wherein the one of the power tool coupling arrangements (18) configured for removable mounting of the rotary surface finishing implement to a threaded arbor (16) of a power tool comprises a collar with an internally threaded bore (wherein head 22 comprises an internally threaded bore 24 for receiving the shaft 16).  
Regarding claim 5, Williams discloses the claimed invention as recited above, and further discloses wherein the removable power tool mounting adapter (washer set including an upper and lower socket, 26) is removably attached the collar with the internally threaded bore (wherein the shaft 20 of the head portion 22, first member 18, is removably attached with the washer adapter kit; see Col. 2, lines 35-66).  
Regarding claim 6, Williams discloses the claimed invention as recited above, and further discloses wherein the removable power tool mounting adapter comprises a quick-connect coupling mechanism engaging socket (wherein the set of washers 26, i.e. the adapter system, comprises a quick coupling mechanism engaging socket; see socket 26b, aperture 26a, Col. 2, lines 45-66 and Col. 3, lines 52-63).  
Regarding claim 7, Williams discloses the claimed invention as recited above, and further discloses wherein the one of the power tool coupling arrangements (18) configured for removable mounting of the rotary surface finishing implement to a threaded arbor (16) of a power tool comprises a collar with an internally threaded bore (wherein head 22 comprises an internally threaded bore 24 for receiving the shaft 16). { 10436762: }2
Regarding claim 8, Williams discloses the claimed invention as recited above, and further discloses wherein the quick- connect coupling mechanism engaging socket (compression washers 26) is removably attached to the collar (element 18) with the internally threaded bore (Col. 2, lines 42-66).  
Regarding claim 9, Williams discloses the claimed invention as recited above, and further discloses wherein the quick- connect coupling mechanism engaging socket is comprised of a generally planar anchor plate (26d) having a socket opening (aperture 26a) formed therein with the anchor plate bounded by a coupling socket sidewall (see wall formed by elements 26b, 26c; Figure 3; Col. 2, line 50-Col. 3, line 4).  
Regarding claim 10, Williams discloses the claimed invention as recited above, and further discloses wherein the generally planar anchor plate (26d) is annular (see Figure 3) and the socket opening (aperture 26a) formed in the anchor plate is generally circular (please refer to the annular and circular shapes of elements 26c and 26b shown in Figure 3).  
Regarding claim 13, Williams discloses the claimed invention as recited above, and further discloses wherein the one of the power tool coupling arrangements configured for removable mounting of the rotary surface finishing implement to a threaded arbor of a power tool comprises a collar with an internally threaded bore (wherein head 22 comprises an internally threaded bore 24 for receiving the shaft 16).  
Regarding claim 14, Williams discloses the claimed invention as recited above, and further discloses wherein the coupling socket sidewall (sidewall formed by annular shoulder 26b) removably engages the collar with the internally threaded bore (wherein the lower end of hexagonal head 22 of the first member is  received within the socket 26b of the proper size upper washer 26, see Col. 2, lines 57-67).  
Regarding claim 15, Williams discloses the claimed invention as recited above, and further discloses wherein the power tool mounting arrangement comprises 
a collar (head 22 of element 18) with an internally threaded bore (24) configured for threadably engaging a threaded arbor (16) of a rotary power tool (see power tool in Figure 1; wherein the first element 18 receives the drive shaft 16 in the threaded bore 24), and 
a power tool mounting adapter removably attached to the collar (compression washer pairs 26, see Figure 3), the power tool mounting adapter comprising a socket (see socket 26b and aperture 26a) configured for engaging with a quick-connect coupling (22) of a rotary power tool (see Figures 1 and 3). { 10436762: }3  
Regarding claim 16, Williams discloses the claimed invention as recited above, and further discloses wherein the socket is comprised of a plate (26d) with a socket opening (aperture 26a) formed therein.  
Regarding claim 17, Williams discloses the claimed invention as recited above, and further discloses wherein the socket is further comprised of a sidewall (see wall formed by elements 26b, 26c; Figure 3; Col. 2, line 50-Col. 3, line 4) extending from the plate (26d) that engages the collar (element 18) removably attaching the socket to the collar (wherein the lower end of hexagonal head 22 of the first member 18 is received within the socket 26b of the proper size upper washer 26, see Col. 2, lines 57-67).
Regarding claim 23, Williams discloses a rotary surface finishing implement comprised of 
a power tool mounting arrangement adapted for mounting to rotary power tools having a plurality of different types and sizes of mounting arrangements (Col 3, lines 1-14)
with one of the mounting arrangements comprising a collar (18, 22) fixed to the implement and having an internally threaded bore configured for receiving a threaded arbor (16) of a rotary power tool (see power tool in Figure 1; wherein the first element 18 receives the drive shaft 16 in the threaded bore 24), and 
another one of the mounting arrangements comprising a removable adapter having a quick-connect clamp or twist-lock coupling { 10436762: }4engaging socket for receiving one of a quick-disconnect clamp or twist-lock coupling arrangement of a rotary power tool (see socket of washers 26, including aperture 26a and socket 26b; wherein the washer arrangement 26 comprises an upper and lower washer removably attached to the rotary surface finishing implement 12, and wherein there are two sets of washers 26 which may be selected depending on the size of the tool, i.e. an adapter; see Col. 3, lines 5-32; wherein compression washers 26 of the correct size are selected and placed over the shaft portion 20, wherein the hex nut 26 is placed into the socket of the lower compression washer so as the tool is accurately and securely clamped in position, see Col. 3, lines 44-63).  
Regarding claim 24, Williams discloses the claimed invention as recited above, and further discloses wherein the collar (18) is comprised of an enlarged head (22) and a tube (20) extending axially therefrom, and the socket is comprised of a socket sidewall (see wall formed by elements 26b, 26c; Figure 3; Col. 2, line 50-Col. 3, line 4) engaged with the head of the collar to releasably mount the adapter thereto (wherein the upper washer 26 has a socket for engaging with the element 22 of first member 18; see Col. 2, lines 49-67).  
Regarding claim 25, Williams discloses the claimed invention as recited above, and further discloses wherein the socket is further comprised of a socket anchor plate (26d) carried by the socket sidewall, the socket anchor plate overlying the collar (see wall formed by elements 26b, 26c; Figure 3; Col. 2, line 50-Col. 3, line 4).

Claim(s) 1-8, 18-20, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackay (US 6893335).
Regarding claim 1, Mackay ‘335 discloses a rotary surface finishing implement comprised of 
a power tool mounting arrangement (see Figure 1) adapted for mounting to rotary power tools having a plurality of different types and sizes of mounting arrangements (Col. 3, lines 20-40).  
Regarding claim 2, Mackay ‘335 discloses the claimed invention as recited above, and further discloses wherein the power tool mounting arrangement comprises 
a plurality of power tool coupling arrangements (support unit and coupling nuts; see Figures 2-4, 6, and 7) with one of the power tool coupling arrangements (12) configured for 
removable mounting of the rotary surface finishing implement to a threaded arbor of a power tool (wherein shaft 70 of the power tool is engaged with threads 34 of nut 12; see Col. 5, lines 2-14), and 
another one of the power tool coupling arrangements configured for removable mounting of the rotary surface finishing implement to a quick-connect clamp or twist-lock coupling arrangement (wherein the multiple support units form the quick connect mechanism with bearing surfaces; see Col. 4, lines 30-40; Col 5, lines 19-39; Col. 5, lines 55-67; Col. 6, lines 55-67).   
Regarding claim 3, Mackay ‘335 discloses the claimed invention as recited above, and further discloses wherein one of the power tool coupling arrangements is comprised of a removable power tool mounting adapter (support body 10) removably attached to the rotary surface finishing implement (wherein the support body may be removed and instead replaced, see Col. 3, lines 30-40).  
Regarding claim 4, Mackay ‘335 discloses the claimed invention as recited above, and further discloses wherein the one of the power tool coupling arrangements configured for removable mounting of the rotary surface finishing implement to a threaded arbor of a power tool comprises a collar with an internally threaded bore (see nut 12 having internal threads for receiving the shaft 70, Figure 4).  
Regarding claim 5, Mackay ‘335 discloses the claimed invention as recited above, and further discloses wherein the removable power tool mounting adapter is removably attached the collar with the internally threaded bore (Col. 4, lines 1-18 and 23-32).   
Regarding claim 6, Mackay ‘335 discloses the claimed invention as recited above, and further discloses wherein the removable power tool mounting adapter (support body 10) comprises a quick-connect coupling mechanism engaging socket (see bearing surface 30 provided in a recessed area of support unit 10 on the first surface 44; wherein the bearing provides a surface for engaging a shoulder which exists upon the drive member of a power tool which is assembled with the mount, see Col. 4, lines 14-18 and Figure 4; wherein under broadest reasonable interpretation, the prior art discloses ‘a quick-connect coupling mechanism engaging socket’).  
Regarding claim 7, Mackay ‘335 discloses the claimed invention as recited above, and further discloses wherein the one of the power tool coupling arrangements configured for removable mounting of the rotary surface finishing implement to a threaded arbor of a power tool comprises a collar with an internally threaded bore (see nut 12 having internal threads for receiving the shaft 70, Figure 4). { 10436762: }2  
Regarding claim 8, Mackay ‘335 discloses the claimed invention as recited above, and further discloses wherein the quick- connect coupling mechanism engaging socket (bearing portion 30 or 50) is removably attached to the collar with the internally threaded bore (see nut 12 with threads; wherein the washer 30 or 50 seated in element 10 is removably attached to the nut 12, which has the internally threaded bore for receiving the shaft 70).  
Regarding claim 18, Mackay ‘335 discloses the claimed invention as recited above, and further discloses wherein the power tool mounting arrangement comprises 
a first collar (10) with a first internally threaded bore (bore 48 having threads 49) of a first diameter configured for threadably engaging a threaded arbor (70) of a rotary power tool having a first diameter (see Figure 4), and 
a second collar (12) with a second internally threaded bore (bore 32 having threads 34) of a second diameter that is threadably removably received in the first internally threaded bore of the first collar (wherein the threads 38 of the outer surface of barrel 20 matingly engage the threads 49 in bore 48; see Col. 4, lines 23-30).
Regarding claim 19, Mackay ‘335 discloses the claimed invention as recited above, and further discloses wherein each collar has an enlarged head at one end from which an elongate tube outwardly extends (see Figures 2 and 3, wherein there are opposing surfaces 44 and 46 of support member 10 with an elongated tube body therebetween, and wherein there is a head flange 22 of the nut 12, with an extending barrel 20).  
Regarding claim 20, Mackay ‘335 discloses the claimed invention as recited above, and further discloses wherein the elongate tube of one of the collars is formed of a tubular sidewall that is internally threaded and externally threaded (wherein the nut 12 has external threads 38 and internal threads 34, see Figure 2).  
Regarding claim 23, Mackay ‘335 discloses a rotary surface finishing implement comprised of 
a power tool mounting arrangement (see Figure 1) adapted for mounting to rotary power tools having a plurality of different types and sizes of mounting arrangements (Col. 3, lines 20-40)
with one of the mounting arrangements comprising a collar (12) fixed to the implement (14) and having an internally threaded bore (32, 34) configured for receiving a threaded arbor of a rotary power tool (wherein shaft 70 of the power tool is engaged with threads 34 of nut 12; see Col. 5, lines 2-14), and 
another one of the mounting arrangements comprising a removable adapter (10) having a quick-connect clamp or twist-lock coupling { 10436762: }4engaging socket for receiving one of a quick-disconnect clamp or twist-lock coupling arrangement of a rotary power tool (wherein the support unit forms the quick connect mechanism with bearing surfaces; see Col. 4, lines 30-40; Col 5, lines 19-39; Col. 5, lines 55-67; Col. 6, lines 55-67; see bearing surface 30 provided in a recessed area of support unit 10 on the first surface 44; wherein the bearing 30 provides a surface for engaging a shoulder which exists upon the drive member of a power tool which is assembled with the mount, see Col. 4, lines 14-18 and Figure 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 11, 12, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 6,893,335) in view of Thorson (US 20140327215). 
Regarding claim 9, all of the limitations recited in claim 6 are rejected as anticipated by Mackay. Although Mackay discloses a bearing surface (30) comprising a washer (50) for receiving the shoulder portion of a drive member of a tool, Mackay does not explicitly teach the quick- connect coupling mechanism engaging socket is comprised of a generally planar anchor plate having a socket opening formed therein with the anchor plate bounded by a coupling socket sidewall.  
However, from the same or similar field of endeavor of quick change mounts, Thorson (US 20140327215) teaches a quick- connect coupling mechanism engaging socket is comprised of a generally planar anchor plate (92) having a socket opening formed therein with the anchor plate bounded by a coupling socket sidewall (see element 92 in Figures 21-25; wherein two sided adapter plate 92 mates with the tool holder 42 to provide different locating features; wherein the adapter 92 is provided with a variety of locating features and two sides, see [0073] disclosing cavities, holes, recesses, openings, and apertures for mating with the features of a tool holder; see [0074-0076], [0079-0081]; wherein the adapter is flappable and provided to hold different types of output elements, [0111]; see also walls depicted in Figures 21 and 23).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Thorson into the invention of Mackay, specifically regarding the adapter plate element (92). Mackay incorporates a bearing or washer (30/50) in order to contact the driven power tool shoulder. Mackay also suggests and intimates easy and quick removal of spent tools, in addition to being used with a wide variety of devices (Col. 3, lines 17-20). One would be motivated do to so because by providing the adapter plate element (92), the combination of modified Mackay can be used with other types of output elements due to the beneficial wide variety of mating surfaces provided on both sides of plate (92); see [0111], [0055]. This modification would be recognized as using a known technique to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
	Regarding claim 11, all of the limitation recited in claim 9 are rejected by Mackay in view of Thorson. Modified Mackay further teaches wherein the socket opening formed in the anchor plate is generally non-circular (Thorson: please refer to Figures 21 and 22 regarding either side of the adapter 92, including locating feature 110 which has radially extending arms; see also [0080]).  
Regarding claim 12, all of the limitation recited in claim 11 are rejected by Mackay in view of Thorson. Modified Mackay further teaches wherein the non- circular socket opening formed in the anchor plate is defined by an inner peripheral edge having a plurality of recesses and a plurality of projections formed therein (see arms 112, gaps 122; see also Figures 21-23 of Thorson) defining a twist- lock head receiving socket opening (wherein each arm 112 is tapered in at least the circumferential direction for full engagement of the adapter 92, see [0080] of Thorson; see Figures 21 and 22; see also the locating features which mate with the adapter described in [0069-0071], [0073-0074]).
Regarding claim 21, all of the limitations recited in claim 18 are rejected as anticipated by Mackay. However, Mackay does not explicitly teach a removable power tool mounting adapter comprised of a socket configured for releasably engaging with a quick-connect coupling assembly of a rotary power tool.  
However, from the same or similar field of endeavor of quick change mounts, Thorson (US 20140327215) teaches a removable power tool mounting adapter (92) comprised of a socket (see locating features including 102, 112; see Figures 21-23) configured for releasably engaging with a quick-connect coupling assembly of a rotary power tool (wherein the adapter 92 releasably connects output elements and a tool holder 42; see [0072-0077, 0080-0082]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Thorson into the invention of Mackay, specifically regarding the adapter plate element (92). Mackay incorporates a bearing or washer (30/50) in order to contact the driven power tool shoulder. Mackay also suggests and intimates easy and quick removal of spent tools, in addition to being used with a wide variety of devices (Col. 3, lines 17-20). One would be motivated do to so because by providing the adapter plate element (92), the combination of modified Mackay can be used with other types of output elements due to the beneficial wide variety of mating surfaces provided on both sides of plate (92); see [0111], [0055]. This modification would be recognized as using a known technique to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 22, all of the limitation recited in claim 21 are rejected by Mackay in view of Thorson. Modified Mackay further teaches wherein the socket is comprised of a socket opening formed in a plate carried by a sidewall releasably engaging one of the collars (wherein the combination applied to claim 21 of Mackay in view of Thorson teaches adapter 92 mating with elements 10/12 of Mackay; please also refer to the plate element illustrated in Figures 21-22, in addition to the walls of locating features 110, 112, 102 of Thorson).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moffat (US 3912411), see Abstract. 
Woods (US 8425282), see Figures 3 and 4. 
Donahue (US 3596415), see Figures 1, 3, 6, and 7; Col. 2, lines 20-33. 
Kaiser (US 6523214), see Figure 2 and Abstract. 
Farber (US 8408974), see Figure 2. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723